The plaintiff below, Morris A. Baker, brought this action for divorce against the defendant. Helen Marie Baker, on the ground of abandonment for more than one year. The wife filed answer denying the allegations of the plaintiff's petition, and asking for divorce and alimony on her own account on the ground of gross neglect of duty. There were no children. Upon hearing the trial court found the issues generally in favor of the plaintiff and granted him a divorce, and the defendant has appealed to this court. We shall refer to the parties as they appeared in the trial court.
There is no allegation or showing on the part of the husband that the wife is not a good woman or that she was not a good wife. The effect produced on the mind by several readings of the bare written transcript of the testimony is at least as favorable to the defendant as to the plaintiff. The testimony on both sides is very unsatisfactory. However, the appellate court is without the benefit of the personal courtroom impressions which go with the oral examination of the witnesses on open hearing and without which it is impossible to properly weigh their testimony. While the evidence offered by the plaintiff to sustain his allegation of abandonment is not at all satisfactory, it is at least sufficient to sustain the judgment of the trial court. We are not able to say that the judgment is against the clear weight of the evidence.
Judgment affirmed.
The Supreme Court acknowledges the aid of District Judge E.A. Summers, who assisted in the preparation of this opinion. The District Judge's analysis of law and facts was assigned to a Justice of this court for examination and report. Thereafter, the opinion, as modified, was adopted by the court.
McNEILL, C. J., and BAYLESS, PHELPS, CORN, and GIBSON, JJ. concur.